UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6214


ALEXANDER OTIS MATTHEWS,

                      Plaintiff – Appellant,

          v.

LIAM O'GRADY, United States District Court Judge,

                      Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.       Leonie M. Brinkema,
District Judge. (1:15-cv-01162-LMB-TCB; 1:11-cr-00348-LO-1)


Submitted:   May 26, 2016                      Decided:   June 1, 2016


Before TRAXLER, Chief Judge, and NIEMEYER and FLOYD, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Alexander Otis Matthews, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Alexander Otis Matthews appeals the district court’s order

dismissing    under   28   U.S.C.      § 1915(A)(b)      (2012)    his    complaint

filed pursuant to Bivens v. Six Unknown Named Agents of Fed.

Bureau of Narcotics, 403 U.S. 388 (1971) and the court’s orders

denying Matthews’ multiple motions to amend.                  We have reviewed

the record and find no reversible error.                 Accordingly, we affirm

for   the   reasons   stated    by     the    district    court.    Matthews     v.

O’Grady,     Nos.   1:15-cv-01162-LMB-TCB,         1:11-cr-00348-LO-1        (E.D.

Va. Feb. 2 & 3, 2016).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   this     court    and    argument    would    not    aid   the

decisional process.



                                                                          AFFIRMED




                                         2